Mortoít, J.
The presiding justice of the Superior Court who tried this case without a jury, found for the plaintiff upon his second count, upon the ground that the defendant at the time the deed was given made an independent agreement to pay any assessments which the mayor and aldermen of Cambridge might lay for the filling of the land conveyed. There was sufficient evidence to justify this finding, and the case cannot be distinguished from Carr v. Dooley, 119 Mass. 294. The several questions raised by the defendant as to the validity and regularity of the proceedings of the city authorities in laying the assessment are immaterial. The whole object of the separate agreement would be defeated if the plaintiff was obliged to contest the regularity of these proceedings, at an expense probably greater than the whole amount of the assessment.

Exceptions overruled.